In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-3816
SALLY NAEEM,
                                                    Plaintiff-Appellee,
                                  v.

MCKESSON DRUG COMPANY and
DAN MONTREUIL,
                                             Defendants-Appellants.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 95 C 5425—Joan B. Gottschall, Judge.
                          ____________
    ARGUED SEPTEMBER 15, 2005—DECIDED APRIL 12, 2006
                          ____________


  Before FLAUM, Chief Judge, and RIPPLE and KANNE, Circuit
Judges.
  RIPPLE, Circuit Judge. Sally Naeem filed this action against
McKesson Drug Company (“McKesson”) and McKesson
employees Hank Weinmaster and Dan Montreuil, after
McKesson terminated her employment on February 2, 1996.
In her second amended complaint, Ms. Naeem alleged three
counts: (1) sexual discrimination in violation of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., (2)
retaliatory sexual discrimination in violation of Title VII,
and (3) a state-law claim for intentional infliction of emo-
2                                                   No. 04-3816

tional distress. Counts 1 and 3 were tried to a jury in August
2001. The jury reached a verdict in favor of McKesson on
Count 1, and a verdict in favor of Ms. Naeem against
McKesson and Dan Montreuil on Count 3. Count 2 is not at
issue in this appeal and was ultimately dismissed with
prejudice on September 27, 2004. After this dismissal, the
defendants renewed their motion for judgment as a matter
of law, or alternatively, for a new trial on Counts 1 and 3.
The district court denied the defendants’ motion on all
grounds. For the reasons set forth in the following opinion,
we affirm the judgment of the district court.


                                I
                       BACKGROUND
A. Facts
  McKesson is a wholesale distributor of pharmaceuticals,
over-the-counter drugs and other products. In 1978, Ms.
Naeem began her career at McKesson as a keypunch
operator. She worked her way up to the post of operations
manager at McKesson’s Houston, Texas, Distribution
Center. In March, 1992, she was transferred to McKesson’s
distribution center in Romeoville, Illinois, and worked there
as the computer room supervisor. Ms. Naeem aspired to be
the operations manager at the Romeoville distribu-
tion center, and, in 1993, she agreed to assume the role
of transportation coordinator, a full-time job, while con-
tinuing to serve as computer room supervisor.1 As a practi-


1
  Ms. Naeem’s duties in her role as computer room supervisor
included overseeing the computer room employees, who
coordinated the processing of product orders on the computer.
Her duties as transportation coordinator included the supervision
                                                    (continued...)
No. 04-3816                                                  3

cal matter, therefore, she was working two full-time jobs.
There was no job description that established a priority
between the two positions. Although McKesson employees
testified at trial that they had observed various problems
with her performance, Ms. Naeem nevertheless received a
4.0% merit-based pay increase in 1993 with an explanation
that she exceeded most objectives. She also received a 3.7%
merit-based increase in 1994.
  In March 1994, Ms. Naeem’s manager, Jerry Moultry,
made a sexual proposition to her that she rebuffed. Moultry
later was given a written warning for inappropriate behav-
ior based on this incident. Jeanette Maggio, the human
resources director, testified at trial that Moultry was very
upset when he was disciplined, and he worried that the
incident would hinder his career. The warning letter was
not placed in Mr. Moultry’s personnel file; instead it was
kept in a separate file to which few employees had access.
  In July 1994, Ms. Naeem applied for the position of
operations manager. Her bid for this position was unsuc-
cessful; the position was awarded ultimately to Hank
Weinmaster, who was then serving as the operations
manager at a McKesson warehouse in Omaha. Ms. Naeem
then filed a discrimination charge with the Equal Em-
ployment Opportunity Commission (“EEOC”) in October
1994. She alleged that she had not been promoted to
operations manager due to sex discrimination and retalia-
tion, attributing her lack of success in obtaining the position
largely to Mr. Moultry’s negative input. In its defense,
McKesson explained to the EEOC that Ms. Naeem had not


1
  (...continued)
of drivers: setting work schedules, coordinating routes, and
handling truck delivery issues.
4                                              No. 04-3816

been promoted because she was having difficulty meeting
performance standards in her position as transportation
coordinator/computer room supervisor.
  In early 1995, Ms. Naeem became pregnant with her
fourth child. She experienced a difficult pregnancy, suffer-
ing from gestational diabetes, hypertension and other
complications. In May 1995, Moultry was replaced by
Dan Montreuil. Ms. Naeem claims that, after Mr. Montreuil
became manager of the distribution center, her work-
load increased significantly: she was to be available to
take calls from drivers at all times of the day and night,
and was given many responsibilities for a pending ware-
house reconfiguration. As part of the reconfiguration
project, she was put in charge of setting up computers. This
project involved climbing up a metal stairway onto a raised
mezzanine level and crawling under furniture to set up
the machines. She performed this task herself although,
given her pregnancy, it was difficult for her.
  Ms. Naeem testified that she spoke with Maggio, the
human resources director, and advised her that she was not
feeling well and that her work was becoming overwhelm-
ing. She also spoke with Mr. Weinmaster who, according to
Ms. Naeem, did not offer any help.
   On July 17, 1995, Ms. Naeem placed her concerns in a
grievance memo. Several days later, she met with Mr.
Montreuil, Weinmaster and Jan Hartley, a human resources
manager. Ms. Naeem testified that Mr. Montreuil was
very angry at the meeting and yelled that she would receive
no additional help, stated that she would have to continue
working the two full-time jobs, and demanded a doctor’s
note. Mr. Montreuil presented another version of the
meeting; he claimed that he had informed Ms. Naeem that
he would help her and had asked that she prepare a specific
list of items on which she needed assistance. He further
No. 04-3816                                                 5

testified that she never prepared such a list. Ms. Naeem saw
her physician the following Monday. He recommended that
she go on short-term medical disability. She followed that
advice and took leave from July 25, 1995 until October 30,
1995.
  Upon her return to work, Ms. Naeem was given a disci-
plinary warning for having failed to complete assignments
before beginning her leave. Consequently, she was placed
on a “Performance Improvement Plan” (“PIP”). The PIP
detailed a number of projects that Ms. Naeem was to
complete, in addition to her normal job duties, as well as
due dates for the various projects. Ms. Naeem testified that
the PIP was very onerous and that she had to work long
hours to try to meet plan deadlines. Ms. Hartley, the human
resources manager, admitted at trial that the PIP was
implemented to “get Sally’s attention,” to “send Sally a
message” and to “affect [her] mental processes.” Tr.XV
at 2591.
  Additionally, while Ms. Naeem was absent, her transpor-
tation office was relocated during the warehouse
reconfiguration. Ms. Naeem claims that many of the
transportation records were lost in the process. She testified
that it was difficult to finish some of the tasks in the PIP
because the transportation records needed to com-
plete projects were missing after the office relocation.
  Ms. Naeem received a second written disciplinary warn-
ing on December 7, 1995, for failing to complete truck
inspections properly. Ms. Naeem attributed the errors in the
inspection to her inability to find the necessary files. Ms.
Naeem also testified that, during this time period, after she
returned from leave, Mr. Montreuil reprimanded and
humiliated her at management staff meetings.
6                                                No. 04-3816

   Ms. Naeem completed her first PIP and was given a
second PIP on December 27, 1999. Ms. Naeem thought it
would be extremely difficult to accomplish this PIP,
which was more burdensome than the previous PIP, but she
tried to work longer hours to complete the tasks. In addition
to her normal job responsibilities, the tasks she was to
complete for the PIP included driving to Indiana to train
truck drivers about drug testing requirements and drafting
reports for the upcoming inventory. Ms. Naeem also
testified that, during this period, Mr. Montreuil tampered
with information in her computer and changed the pass-
word so she would be unable to access her computer to
meet pending deadlines.
  On January 8, 1996, Ms. Naeem’s two-year-old son
became ill, and she took a week off from work, consistent
with the Family and Medical Leave Act, to care for him.
According to Ms. Naeem, Mr. Montreuil called her about
five times during her leave to insist that she come back
into work; Ms. Naeem refused each time. When she re-
turned to work, Mr. Montreuil did not extend or excuse the
PIP deadlines due to her son’s illness.
  On Tuesday, January 23, 1996, Mr. Montreuil and Hart-
ley suspended Ms. Naeem for three days after she failed
to order post-accident drug testing of a driver, Dave Barden,
who was involved in a truck accident on December 29, 1995
(“the Barden incident”). The suspension stated that the
failure to order a drug test was in violation of United States
Department of Transportation (“DOT”) regulations. Ms.
Naeem claims that the DOT regulations did not apply
because the truck involved was too small and that it was
Mr. Montreuil who failed to order the testing.
    When Ms. Naeem returned to work on the following
No. 04-3816                                                  7

Monday, January 29, she was given until noon on that
Friday, February 2, to complete the listed tasks on the PIP.
Ms. Naeem testified that she was “working round the
clock to get all this done,” but that it was “an impossible
task.” Tr.IX at 1272-73. Mr. Montreuil testified, however,
that she had sufficient time to complete the tasks in both
PIPs and that he had offered to help her with her other
duties, so that she could focus on PIP tasks. She did not
complete the tasks, and was fired on Friday, February 2,
1996.
  At trial, Ms. Naeem presented evidence of the emotional
distress that she suffered during this time period. She
testified that, before she was fired, she was working al-
most around the clock, that she was getting into arguments
with her family and that she was suffering physical symp-
toms of anxiety including headaches and a recurring upset
stomach. Her husband and son offered testimony that she
became unable to eat, got into arguments, cried for hours,
was unable to breast-feed her new infant son and refused
sexual relations with her husband. She also suffered hair
loss. Her behavior drove one of her older sons from the
home. She testified that she did not seek psychiatric help
after she was fired because she was ashamed and because it
was too expensive. She began to contemplate suicide and,
finally, saw a psychiatrist who diagnosed her with major
depressive disorder and post-traumatic stress disorder.
After her discharge, she was unable to find a job, and
instead ran a convenience store with her family, where she
was robbed at gun point.2 Ms. Naeem later obtained a job as
an entry-level computer operator.



2
  McKesson argues that the robbery is the reason that Ms. Naeem
sought psychiatric help.
8                                                 No. 04-3816

B. District Court Proceedings
  On May 27, 1997, Ms. Naeem filed her second amended
complaint, alleging three counts against McKesson: (1)
sexual discrimination in violation of Title VII, (2) retalia-
tory sexual discrimination in violation of Title VII and (3)
intentional infliction of emotional distress, an Illinois tort
claim. Ms. Naeem also brought Count 3 against Montreuil
and Weinmaster. As noted earlier, Count 2 has a long
procedural history; it was ultimately dismissed with
prejudice on September 27, 2004, and is not at issue in this
case.
  Counts 1 and 3 were tried to a jury in August 2001. After
the close of Ms. Naeem’s case, the defendants moved for
judgment as a matter of law on the intentional infliction of
emotional distress claim. They argued that Ms. Naeem did
not present sufficient evidence that the defendants’ conduct
rose to the level of extreme or outrageous. The district court
orally denied the motion on the ground that sufficient
evidence had been presented. The jury found in favor of
McKesson on Count 1, but found McKesson and Dan
Montreuil liable on Count 3.3 Damages for the intentional
infliction of emotional distress claim, to be paid to Ms.
Naeem by McKesson, were awarded in the amounts of:
$235,000 for pain and suffering, $35,000 for past and future
medical care, $150,000 for lost earnings and benefits to
date and $75,000 for future lost earnings and benefits.
R.160 at 4-6. The jury also awarded Ms. Naeem $5,000 for
pain and suffering to be paid by Mr. Montreuil. Id.
  After trial, the defendants renewed their motion for
judgment as a matter of law, or alternatively, for a new trial.
The defendants argued there was insufficient evidence to


3
    The jury also found in favor of Hank Weinmaster on Count 3.
No. 04-3816                                                  9

support an intentional infliction of emotional distress claim.
They further contended: (1) that the jury’s award of front
and back pay had to be vacated because such damages are
not available in an intentional infliction of emotional
distress case; (2) that an award of $240,000 for pain and
suffering was excessive, and (3) that the $35,000 award for
medical expenses was speculative. The district court denied
the motion. It noted that Ms. Naeem had “produced
adequate evidence to support the jury’s verdict on her
[intentional infliction of emotional distress] claim.” R.208 at
1. The district court next ruled that, with respect to the loss
of front and back pay, the damages are not “front and back
pay,” as contemplated by Title VII, but rather are compensa-
tion for the value of earnings and benefits lost as a result of
the defendants’ tortious actions. Id. at 1. With regard to the
award for pain and suffering, the district court held that the
award was not “monstrously excessive” based on the
evidence presented to the jury:
    [p]laintiff’s evidence revealed a course of conduct which
    threatened her physical health and the health of her
    fetus, seriously affected the emotional well-being of her
    family, and caused severe and possibly permanent
    emotional damage, for which she ultimately sought and
    has been found to need continuing professional therapy.
Id. at 2. The district court compared the award with other
cases from this and other federal circuits and concluded that
the award was not “out of line with the awards in cases
involving similar evidence of emotional damage.” Id. at 3.
  The defendants again moved for judgment as a matter of
law, and submitted that the intentional infliction of emo-
tional distress claim was preempted by the Illinois Human
Rights Act (“IHRA”), 775 ILCS 5/1-101 et seq. The district
court denied this motion, ruling that the
10                                                No. 04-3816

     plaintiff presented abundant evidence at trial of defen-
     dants’ intentionally extreme and outrageous behavior,
     such as their incessant public criticism of her work
     performance, their deliberate sabotaging of her com-
     puter files, and their piling on of extra work that they
     knew one person could not accomplish without great
     difficulty or error.
R.256 at 2. The district court further noted that the “defen-
dants’ behavior toward plaintiff is actionable in tort apart
from defendants’ duty as an employer not to discriminate in
the workplace.” Id.


                              II
                       DISCUSSION
A. Preemption by the Illinois Human Rights Act
  The IHRA gives the Illinois Human Rights Commission
(“IHRC”) exclusive jurisdiction over civil rights violations.
775 ILCS 5/8-111(C) (stating that “[e]xcept as otherwise
provided by law, no court of this state shall have juris-
diction over the subject of an alleged civil rights violation
other than as set forth in this Act.”). A violation of the IHRA
includes employment discrimination based on sex
or handicap. Id. 5/1-103(I), (O), (Q); Id. 5/1-102(A). Employ-
ment discrimination, in turn, is defined as incidents
in which an employer acts with respect to “promotion,
renewal of employment . . . discharge, discipline, tenure
or terms, privileges or conditions of employment on the
basis of unlawful discrimination or citizenship status.” Id.
5/2-102(A).
  The defendants contend that Ms. Naeem’s intentional
infliction of emotional distress claim is preempted by the
No. 04-3816                                                  11

IHRA because she bases her claim on the same course of
behavior that gave rise to her Title VII retaliation claim. The
district court determined that the relevant inquiry
was whether Ms. Naeem can establish the necessary
elements of her intentional infliction of emotional distress
claim “independent of any legal duties furnished by the
IHRA, not whether the two claims happen to arise from
the same course of conduct.” R.258 at 2. The district
court then concluded that there was “abundant evidence”
at trial of extreme and outrageous behavior on the part of
the defendants that could be the basis of an intentional
infliction of emotional distress claim, including “their
incessant public criticism of her work performance, their
deliberate sabotaging of her computer files, and their pil-
ing on of extra work that they knew one person could not
accomplish without great difficulty or error.” Id. Therefore,
the district court held that Ms. Naeem’s intentional infliction
of emotional distress claim was not preempted by the IHRA.
  The Supreme Court of Illinois twice has addressed IHRA
preemption. In Geise v. Phoenix Co. of Chicago, Inc., 639
N.E.2d 1273, 1277 (Ill. 1994), the Supreme Court of Illinois
ruled that claims of negligent hiring and retention that are
“inextricably linked” to the concept of sexual harassment
are preempted by the IHRA. The court also held that
framing a claim in terms of a tort does not “alter the funda-
mental nature of [a] cause of action.” Id. The court revisited
the issue of IHRA preemption in Maksimovic v. Tsogalis, 687
N.E.2d 21 (Ill. 1997). It held that a plaintiff’s claims of
assault, battery and false imprisonment were not “inextrica-
bly linked” with claims of sexual harassment because the
plaintiff could establish “the necessary elements of each tort
independent of any legal duties created by the Act.” Id. at
22. Maksimovic clarified the court’s earlier reasoning in Geise,
stating:
12                                                  No. 04-3816

     The rule from Geise is not that the Act precludes the
     circuit court from exercising jurisdiction over all
     tort claims related to sexual harassment. Rather,
     whether the circuit court may exercise jurisdiction over
     a tort claim depends upon whether the tort claim is
     inextricably linked to a civil rights violation such that
     there is no independent basis for the action apart from
     the Act itself.
Id. at 23 (emphasis in original). Therefore, the IHRA does
not preclude courts from exercising jurisdiction over all tort
claims factually related to incidents of sexual harassment.
Id. According to the court in Maksimovic, if a plaintiff can
allege facts sufficient to establish elements of a tort, that tort
is not preempted by the IHRA. Id. at 23-24 (observing that
there is nothing in the legislative history of the IHRA that
intended to abolish common law torts). When, as in
Maksimovic, the sexual harassment aspect of the case is
“merely incidental to what are otherwise ordinary common
law tort claims,” id. at 23, the claim is not preempted.
  Appellate courts of Illinois twice have examined the scope
of the Maksimovic holding in the context of an employment-
related tort claim. In Benitez v. KFC National Management Co.,
714 N.E.2d 1002 (Ill. App. Ct. 1999), restaurant employees
sued their employer after their supervisor and fellow
employees poked holes in the ceiling of the restroom and
used those holes to watch and photograph the plaintiff-
employees undressing. The appellate court found that their
claim of intentional infliction of emotional distress was not
preempted because “the elements of intentional infliction of
emotional distress are quite different from those necessary
to establish a civil rights violation under the [IHRA],” and
the plaintiffs had alleged sufficient facts to support the
elements of intentional infliction of emotional distress. Id. at
No. 04-3816                                                       13

1009 (citations omitted). In Veazey v. LaSalle Telecommunica-
tions, Inc., the appellate court found that an employee who
raised claims against his employer for terminating him “be-
cause he was Black” had no tort basis independent of the
IHRA for imposing liability upon his employer, and thus
the claim was preempted. 779 N.E.2d 364, 371 (Ill. App. Ct.
2002).
   There are also pre-Maksimovic cases in Illinois that support
the view that claims of intentional infliction of emotional
distress are not categorically preempted by the IHRA. In
Sutton v. Overcash, the Illinois Appellate Court found that an
intentional infliction of emotional distress claim based on
sexual harassment was not preempted by the IHRA because
the tort claim required more proof than is necessary to state
a claim under the IHRA. 623 N.E.2d 820, 833 (Ill. App. Ct.
1993); see also Pavilion v. Kaferly, 561 N.E.2d 1245, 1250-51
(Ill. App. Ct. 1990) (same).4


4
   The application of Maksimovic v. Tsogalis, 687 N.E.2d 21 (Ill.
1997) by federal district courts has led to sometimes incon-
sistent results. Compare Spahn v. Int’l Quality & Productivity, 211 F.
Supp. 2d 1072, 1075 n.2 (N.D. Ill. 2002) (noting that “claims for
[intentional infliction of emotional distress] are generally not
preempted by the IHRA when there is an underlying sexual
harassment claim” (citations omitted)), with Simon v. City of
Naperville, 71 F. Supp. 2d 882, 884 (N.D. Ill. 1999) (holding that an
intentional infliction of emotional distress claim that is based on
facts which also constitute sexual harassment is “surely pre-
empted” under the IHRA). Several district courts have deter-
mined that an intentional infliction of emotional distress claim is
not preempted by the IHRA, even when the plaintiff also claims
discrimination or retaliation based on sex. See, e.g., Temores v. SG
Cowen, 289 F. Supp. 2d 996, 1006-07 (N.D. Ill. 2003); Spahn, 211 F.
Supp. 2d at 1076; Warnell et al. v. Ford Motor Co. et al., 48 F. Supp.
                                                       (continued...)
14                                                    No. 04-3816



4
   (...continued)
2d 1095, 1097 (N.D. Ill. 1999). However, in others, the court has
determined that a plaintiff who claims sexual or other discrimina-
tion does face preemption of their intentional infliction of
emotional distress claim by the IHRA. See, e.g., Beard v. City of
Chicago, 299 F. Supp. 2d 872, 874-75 (N.D. Ill. 2004); Thomas v.
Habitat Co., 213 F. Supp. 2d 887, 899 (N.D. Ill. 2002); Haswell v.
Marshall Field & Co., 16 F. Supp. 2d 952, 965 (N.D. Ill. 1998).
   Despite Maksimovic’s holding that preemption should rest on
an examination of legal duties, not on the factual basis of
claims, district courts have found IHRA preemption of an
intentional infliction of emotional distress claim when a plain-
tiff alleged the same conduct to support intentional infliction
of emotional distress as was alleged to support a claim of
disability, racial or sexual harassment. See Stansberry v. Uhlich
Children’s Home, 264 F. Supp. 2d 681, 690 (N.D. Ill. 2003) (noting
these claims are “inextricably linked”); see also Thomas, 213
F. Supp. 2d. at 899; Haywood v. Lucent Techs., 169 F. Supp. 2d 890,
914 (N.D. Ill. 2001) (stating that an intentional infliction of
emotional distress claim was preempted when the same con-
duct alleged to support intentional infliction of emotional distress
claim also was alleged to support discrimination claim); Simon, 71
F. Supp. 2d at 884 (same); Haswell, 16 F. Supp. 2d at 965 (holding
that an intentional infliction of emotional distress claim was
preempted because the “same allegations surface in [the plain-
tiff’s] disability discrimination claim” under the Americans with
Disabilities Act).
  However, in other district court cases, the district court has
correctly looked to the source of the legal duty in determin-
ing preemption. In Roberts v. County of Cook, the plaintiff al-
leged sexual harassment by her employer who engaged “in a
pattern of verbal and physical sexual discrimination.” 213 F.2d
882, 884 (N.D. Ill. 2002). Nevertheless, the district court found
that an intentional infliction of emotional distress action was
                                                    (continued...)
No. 04-3816                                                       15

  We similarly have held that “discrimination and inten-
tional infliction of emotional distress are different wrongs,”
and so torts that do not depend on a civil rights violation
are not preempted. See Sanglap v. LaSalle Bank FSB, 345 F.3d
515, 519 (7th Cir. 2003). However, we also have held that a
claim of intentional infliction of emotional distress was
preempted by the IHRA when “the core of [the plaintiff’s]
theory” was that the plaintiff was a victim of racial harass-
ment. Smith v. Chicago Sch. Reform Bd., 165 F.3d 1142, 1151
(7th Cir. 1999). Similarly, in the context of sexual harass-
ment, we have found an intentional infliction of emotional
distress claim to be preempted when it “depend[ed] on
allegations of sexual harassment,” where the plaintiff’s
claim centered on the conduct of her superior, who
propositioned her, grabbed her breasts and forcibly kissed
her. Quantock v. Shared Mktg. Servs. et al., 312 F.3d 899, 902,
905 (7th Cir. 2002) (per curiam). The distinction between
claims that are preempted and claims that are not pre-
empted turns on the legal duty that the defendant allegedly


4
   (...continued)
not preempted by IHRA, even though it involved sexual ele-
ments, because it did “not depend on the prohibitions against sex
discrimination for its survival.” Id. at 887 (citation omitted); see
also Arnold v. Janssen Pharmaceutica, Inc., 215 F. Supp. 2d 951, 955
(N.D. Ill. 2002) (“That extreme and offensive conduct might also
constitute sexual harassment . . . does not affect the viability of a
tort claim for [intentional infliction of emotional distress].”);
Spahn, 211 F. Supp. 2d at 1076 (holding that it is “perfectly clear
that the critical analysis focuses on legal duties, not facts”).
Another district court noted that if an employer acts in an
extreme and outrageous manner, and thus commits intentional
infliction of emotional distress, it is “irrelevant whether the
motive for this harassment” was based on a discriminatory intent.
Jimenez v. Thompson Steel Co., Inc., 264 F. Supp. 2d 693, 696 (N.D.
Ill. 2003).
16                                              No. 04-3816

breached; “that is, if the conduct would be actionable even
aside from its character as a civil rights violation because
the IHRA did not ‘furnish[ ] the legal duty that the defen-
dant was alleged to have breached,’ the IHRA does not
preempt a state law claim seeking recovery for it.” Krocka v.
City of Chicago, 203 F.3d 507, 516-17 (7th Cir. 2000) (citing
Maksimovic, 687 N.E.2d at 23).
  In Ms. Naeem’s case, the district court ruled correctly
when it determined that her claim for intentional infliction
of emotional distress was not preempted. Following the
Maksimovic test, the proper inquiry was not whether the
facts that support Ms. Naeem’s intentional infliction of
emotional distress claim could also have supported a
discrimination claim, but instead whether Ms. Naeem can
prove the elements of intentional infliction of emotional
distress independent of legal duties furnished by the IHRA.
See also Sanglap, 345 F.3d at 519-20.
  Under Illinois law, a plaintiff may recover damages
for intentional infliction of emotional distress only if she
establishes that: “(1) the defendant’s conduct was ex-
treme and outrageous, (2) the defendant intended to
inflict severe emotional distress or knew that there was
at least a high probability that his conduct would inflict
severe emotional distress, and (3) the defendant’s con-
duct did cause severe emotional distress.” Van Stan v. Fancy
Colours & Co., 125 F.3d 563, 567 (7th Cir. 1997). Given the
extreme behavior outlined by the district court, and pre-
sented to the jury, we must conclude the defendants
committed a tort independent of any duties not to discrimi-
nate against Ms. Naeem. The conduct that she alleges is
not just sexually harassing conduct; instead, she alleges
a pattern of behavior by the defendants that created impos-
sible deadlines, set up obstacles to her performing her job,
and sabotaged her work. The defendants’ conduct will be
No. 04-3816                                                  17

discussed in more detail below; however, it is clear that her
claim rests not just on behavior that is sexually harassing,
but rather behavior that would be a tort no matter what the
motives of the defendant. Therefore, her claim is not
preempted by the IHRA.


B. Sufficiency of the Evidence
  The defendants also claim that Ms. Naeem presented
insufficient evidence to establish a claim of intentional
infliction of emotional distress and, consequently, that
they are entitled to judgment as a matter of law or, alterna-
tively, a new trial. As we have noted earlier, under Illinois
law, a plaintiff establishes intentional infliction of emotional
distress by showing that: “(1) the defendant’s conduct was
extreme and outrageous, (2) the defendant intended to
inflict severe emotional distress or knew that there was at
least a high probability that his conduct would inflict severe
emotional distress, and (3) the defendant’s conduct did
cause severe emotional distress.” Van Stan, 125 F.3d at 567.
  We shall review the district court’s order denying a
motion for judgment as a matter of law de novo. Id. How-
ever, we shall not reverse unless “no reasonable juror”
could have found that Ms. Naeem established all of the
elements of her claim, and “we must view all evidence
in the light most favorable” to Ms. Naeem and “draw all
reasonable inferences” in her favor. Id.
  We shall review the district court’s order denying a
new trial for abuse of discretion. Scaggs v. Consol. Rail
Corp., 6 F.3d 1290, 1293 (7th Cir. 1993). Because liability is
based on an Illinois tort, the role of the district court was to
determine whether the jury’s verdict was based on sufficient
proof to satisfy the claim for damages under Illinois law.
18                                                No. 04-3816

McClain v. Owens-Corning Fiberglas Corp., 139 F.3d 1124, 1125
(7th Cir. 1998).
   First, the defendants claim that their conduct was
not “extreme and outrageous.” As they point out, Illinois
courts have been hesitant to find intentional infliction of
emotional distress in the workplace because, “if everyday
job stresses resulting from discipline, personality con-
flicts, job transfers or even terminations could give rise
to a cause of action for intentional infliction of emotional
distress, nearly every employee would have a cause of
action.” Graham v. Commonwealth Edison Co., 742 N.E.2d 858,
867 (Ill. App. Ct. 2000). Yet, Illinois courts have
found extreme and outrageous behavior to exist in the
employer/employee context when the employer “clearly
abuses the power it holds over an employee in a manner far
more severe than the typical disagreements or job-related
stress caused by the average work environment.” Honaker v.
Smith, 256 F.3d 477, 491 (7th Cir. 2001). In this case, viewing
the evidence in a light most favorable to Ms. Naeem, the
actions taken against Ms. Naeem clearly go far beyond
typical on-the-job disagreements, including the following:
forcing Ms. Naeem to climb up an unstable metal stairway
to hook up computer equipment during her pregnancy;
sabotaging Ms. Naeem’s computer to deny her access and
alter her files; publicly criticizing Ms. Naeem’s work during
meetings with other supervisors; moving her office and her
transportation files, causing her to be unable to locate
necessary paperwork; and increasing the amount of work
due under the PIPs, knowing that Ms. Naeem would not be
able to meet the deadlines.
  The jury also was entitled to consider that the defen-
dants knew that Ms. Naeem was pregnant at the time,
and, consequently, was particularly susceptible to emotional
No. 04-3816                                                  19

distress. See Patterson v. Xerox Corp., 901 F. Supp. 274, 279
(N.D. Ill. 1995) (holding that an employer who chastised a
pregnant employee at work and berated that employee over
the phone at home had acted in an “extreme and outra-
geous” manner); see also Wall v. Pecaro, 561 N.E.2d 1084,
1088 (Ill. App. Ct. 1990) (holding that “by reason of her
pregnancy, [the plaintiff] was peculiarly susceptible to
emotional distress”).
  There was also sufficient evidence presented to the jury on
the second element, intent to cause emotional distress.
Hartley admitted at trial that McKesson management was
trying to “send Sally a message,” “affect [her] mental
processes” and “get [her] attention.” Tr.XV at 2591. Viewing
this evidence in the light most favorable to Ms. Naeem, the
jury could have found that the McKesson employees
intended to cause emotional distress.
   Finally, there was sufficient evidence of the third element,
that Ms. Naeem actually suffered emotional distress. The
defendants argue that, because Ms. Naeem did not seek
psychiatric help until years after her employment
with McKesson terminated, she did not suffer severe
emotional distress. However, we previously have held that
seeking psychiatric help is not a necessary condition to a
finding that a defendant actually suffered from severe
emotional distress. See Bristow v. Drake Street, Inc., 41 F.3d
345, 350 (7th Cir. 1994) (holding that the only effect of such a
necessity “would be to increase psychiatrists’ incomes”).
Ms. Naeem’s own testimony establishes that, after she was
fired, her “self-esteem and self-confidence were zero,” she
was “so angry and depressed [she] didn’t want to talk or
deal with anybody,” she and her husband “didn’t have a
relationship” and she considered committing suicide. Tr.IX
at 1289-90, 1297. While preparing for depositions in this
case, she was “having nightmares” of Mr. Montreuil
20                                                No. 04-3816

“yelling at [her] and embarrassing [her] in front of every-
body.” Id. at 1295. Also, Ms. Naeem testified at trial that she
was too ashamed to seek psychiatric help after her employ-
ment with McKesson was terminated, nor could she afford
to go to a psychiatrist. Her family members also testified
about their observations of her mental state; her husband
testified that, by late 1995, she was losing her hair, that they
did not have any marital relations, that she was unable to
breast-feed her newborn son, and that she would “cry[] for
hours.” Tr.VII at 854-56. Ms. Naeem’s distress was similar
to the distress found actionable in Bristow, where a woman
who faced sexual discrimination at work sued for inten-
tional infliction of emotional distress. 41 F.3d at 349-50. We
found her emotional distress to be severe when she suffered
stomach pains and vomiting, stopped eating, cried all the
time, appeared frightened, was not a happy person, and
was not functioning well, even though she did not seek
psychiatric help. Id.
   Additionally, Ms. Naeem’s psychiatrist, Dr. Lahmeyer,
testified that Ms. Naeem suffered from post-traumatic stress
disorder and major depressive disorder, which can be traced
to her experiences at McKesson. Dr. Lahmeyer testified that
he still meets regularly with Ms. Naeem, and that she is
being treated with antidepressant, anti-anxiety medication.
Ms. Naeem presented sufficient evidence from her psychia-
trist, and from her own testimony, to support her claim that
she suffered severe emotional distress. See Pavilon v. Kaferly,
561 N.E.2d 1245, 1252 (Ill. App. Ct. 1990) (jury had sufficient
evidence to find severe emotional distress when plaintiff
testified she needed continuing psychotherapy, and when
her psychotherapist testified that she was “scared, angry,
unable to cope with her child, her work, and her relation-
ship with men”).
No. 04-3816                                               21

  Viewing all of the evidence in the light most favorable
to Ms. Naeem, a reasonable juror certainly could find that
she had established all the elements of her claim. The
district court did not abuse its discretion in denying defen-
dants’ motion for a new trial.


C. Objections to Expert Witness Testimony
  The defendants next claim that the district court erred in
allowing the testimony of two of Ms. Naeem’s expert
witnesses. We shall discuss the testimony of each witness
below separately.


  1. Professor William Anthony
   At trial, William Anthony, a professor of management
at Florida State University, testified for Ms. Naeem as a
human resources expert and gave his opinion as to whether
McKesson followed its own human resources policies in
dealing with Ms. Naeem. Prior to trial, the defendants filed
a motion in limine seeking to exclude Prof. Anthony’s
testimony on the ground that it was inadmissible under
Federal Rules of Evidence 402, 403 and 702. The dis-
trict court granted the motion in part, excluding Prof.
Anthony’s testimony regarding whether McKesson fol-
lowed accepted human resource policies, but allowing
testimony regarding whether McKesson followed its own
policies.
  The admissibility of expert testimony is governed by
22                                                      No. 04-3816

Federal Rule of Evidence 702,5 as well as Daubert v. Merrell
Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). “We first
undertake a de novo review of whether or not the district
court properly followed the framework set forth in Daubert.”
Fuesting v. Zimmer, Inc., 421 F.3d 528, 534 (7th Cir. 2005)
(citation omitted). Daubert, as extended to all expert testi-
mony including non-scientific expert testimony, requires the
district court to perform the role of gatekeeper and to
“ensure the reliability and relevancy of expert testimony.”
Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999).
So long as the district court adhered to Daubert’s require-
ments, we shall not “disturb the district court’s findings
unless they are manifestly erroneous.” Fuesting, 421 F.3d at
534.
  In ruling on the defendants’ motion in limine, the
district court simply stated that “[Prof.] Anthony has
sufficient expertise to be able to assist the jury in under-
standing the meaning of a company’s employment poli-
cies.” R.150 at 5. We have said that judges merely need
to follow Daubert in making a Rule 702 determination.
While the Daubert standard does not have to be recited
mechanically, “it is nonetheless crucial that a Daubert



5
    Federal Rule of Evidence 702 states:
      If scientific, technical, or other specialized knowledge
      will assist the trier of fact to understand the evidence or to
      determine a fact in issue, a witness qualified as an expert
      by knowledge, skill, experience, training, or education,
      may testify thereto in the form of an opinion or otherwise, if
      (1) the testimony is based upon sufficient facts or data, (2) the
      testimony is the product of reliable principles and methods,
      and (3) the witness has applied the principles and methods
      reliably to the facts of the case.
No. 04-3816                                                     23

analysis of some form in fact be performed.” Fuesting, 421
F.3d at 535. In Fuesting, we held that conclusory state-
ments by the district court were not sufficient to show that a
Daubert analysis was performed adequately. Id. (holding
that a district court’s statements finding an expert’s creden-
tials to be sufficient was not enough; the district court also
needed to assess the reliability of the methodology used by
the expert). Similarly, in this case, the district court’s one
sentence, stating that Prof. Anthony has sufficient expertise,
is not enough to show that the district court applied the
Daubert standard; the court provided no analysis of Prof.
Anthony’s methodology. Therefore, the admission of Prof.
Anthony’s testimony should not be given the deference
normally afforded to a district court under the “manifestly
erroneous” standard. When a district court fails to consider
an essential Daubert factor, such as reliability, it has abused
its discretion. See Smith v. Ford Motor Co., 215 F.3d 713, 717
(7th Cir. 2000).
   The defendants contend that Prof. Anthony’s testimony
gave opinions6 that were not founded in scientific, technical
or specialized knowledge. Defendants’ Br. at 30. We have
stated that “experts’ work is admissible only to the extent
that it is reasoned, uses the methods of the discipline, and
is founded on data. Talking off the cuff— deploying neither
data nor analysis—is not an acceptable methodology.” Lang
v. Kohl’s Food Stores, Inc., 217 F.3d 919, 924 (7th Cir. 2000).
    Prof. Anthony did testify that he examined a number


6
  An example of such an opinion, cited by defendants, is the
testimony that: “I concluded that in Sally’s case they didn’t lay
out the duties and responsibilities clearly enough, since there was
no written job description. And that’s normally how you
do that.” Tr.VI at 501.
24                                                No. 04-3816

of depositions from McKesson employees, as well as the
McKesson personnel policy manual, when formulating
his opinions. However, his opinions in court were not
tied to specific portions of the policy manual, and appeared
to be general observations regarding what is normal or
usual business practice.7 As such, his testimony did not
meet the requisite level of reliability. See Kumho Tire Co., 526
U.S. at 152 (holding that the objective of Daubert is to ensure
that “an expert, whether basing testimony on professional
studies or personal experience, employs in the courtroom
the same level of intellectual rigor that characterizes the
practice of an expert in the relevant field”).
  Even though the admission of Prof. Anthony’s testimony
was in error, the defendants must show that the introduc-
tion of such evidence violated their “substantial rights” in
order to be entitled to relief under Federal Rule of Civil
Procedure 61.8 The defendants objected to specific state-
ments made by Prof. Anthony: (1) noting that there was
no written job description for Ms. Naeem’s position and
opining that the absence of one is abnormal; (2) concluding
that there was no consistency from one supervisor to
another; (3) stating that Ms. Naeem’s job duties as computer
room supervisor and transportation coordinator seemed to


7
  Another example of such an opinion is Prof. Anthony’s
testimony that “some of the things that [Ms. Naeem] was asked to
do in the performance plan were extremely unusual for any job.
Like managing three shifts, for example.” Tr.VI at 517-18.
8
   Federal Rule of Civil Procedure 61 states, in relevant part:
“No error in either the admission or exclusion of evidence . . .
is ground for granting a new trial or for setting aside a ver-
dict or for vacating, modifying, or otherwise disturbing a
judgment or order, unless refusal to take such action appears
to the court inconsistent with substantial justice.”
No. 04-3816                                                 25

be incompatible; and (4) stating that some of Ms. Naeem’s
job duties were extremely unusual. Defendants’ Br. at 30.
However, Ms. Hartley corroborated statements (1) and (2)
while testifying when she admitted that there was no
written job description for Ms. Naeem’s position and that
there were no written documents that set forth changes in
the job responsibilities and duties expected of Ms. Naeem
by her current supervisor as compared to her previous
supervisors.9 Tr.V at 386-87, 391-92. Moreover, Prof. An-
thony’s opinion that some of Ms. Naeem’s job duties were
“extremely unusual” was elicited by the defendants on
cross-examination, Tr.VI at 517-18, and, when error is
invited, not even plain error permits reversal. See United
States v. Fulford, 980 F.2d 1110, 1116 (7th Cir. 1992) (holding
that a party who introduces testimony cannot later claim
that such testimony is irrelevant and prejudicial). Finally,
the defendants cross-examined Prof. Anthony regarding his
statement that Ms. Naeem’s duties as computer room
supervisor and transportation coordinator were incompati-
ble, and Prof. Anthony admitted that he did not perform a
job analysis nor did he know the full extent of what she was


9
  No defense witness testified that the absence of a written
job description for Ms. Naeem’s position was “abnormal.” Ms.
Hartley was asked about the McKesson personnel policy manual,
which stated that “Every employee should have a job description
[and] specific position guide.” Tr.V at 362-63. Ms. Hartley
testified that the personnel policy that mandated a written job
description was not the policy that was used at the time of Ms.
Naeem’s employment in Romeoville. Id. at 366. Her testimony
was later impeached by the interrogatory answered by Ms.
Miller, vice president of McKesson, who stated that the policy
regarding written job descriptions in question was in place
during Ms. Naeem’s employment at Romeoville. Tr.VI at 481-83.
26                                               No. 04-3816

expected to do in her position. Tr.VI at 513-14. Given that
the objectionable testimony by Prof. Anthony was corrobo-
rated by other witnesses, elicited on cross-examination or
otherwise discredited on cross-examination, there was no
reversible error in the admission of Prof. Anthony’s testi-
mony.


  2. David LaPorte
  At trial, David LaPorte testified for Ms. Naeem as an
expert on DOT regulations governing post-accident drug
testing. He testified that Ms. Naeem’s failure to have Barden
tested for drugs after his December 29, 1995, accident was
not a violation of DOT regulations. The defendants offered
no objection during Mr. LaPorte’s direct examination when
he was asked to give an opinion regarding whether the
failure to test for drugs was a DOT violation. Tr.V at 307-08.
  Before trial, however, the defendants filed a motion in
limine to exclude the testimony of LaPorte. The defendants
contended that his testimony about the applicable DOT
regulations was irrelevant to the questions to be decided
by the jury. They stressed that what was at issue was
Mr. Montreuil’s state of mind in suspending Ms. Naeem,
not whether he was actually correct in believing that DOT
regulations required drug testing after the Barden incident.
The defendants further argued that LaPorte’s testimony
regarding McKesson’s drug and alcohol testing policies was
not needed to help the jury understand the evidence, and
that such an opinion would usurp the jury’s fact-finding
role in their determination as to whether Mr. Montreuil
acted reasonably under the McKesson policies. No addi-
tional argument was made at trial during LaPorte’s testi-
mony. The defendants did not raise their current argument,
No. 04-3816                                                27

that LaPorte impermissibly provided conclusions of law,
until their renewed motion for judgment as a matter of law
or, alternatively, for a new trial. See R.288 at 12. In that
motion, they argued that the testimony of David LaPorte
was admitted in error because it allowed an expert witness
to provide “a legal interpretation and application of a
federal regulation.” See id. In their view, the court should
instruct the jury on the applicable law, not witnesses.
  To preserve an issue for appellate review, a party “must
make a proper objection at trial that alerts the court and
opposing party to the specific grounds for the objection.”
United States v. Wynn, 845 F.2d 1439, 1442 (7th Cir. 1988). An
objection is proper when “a timely objection or motion to
strike appears of record, stating the specific ground of
objection, if the specific ground was not apparent from the
context. . . .” Fed. R. Evid. 103(a)(1). “Neither a general
objection to the evidence nor a specific objection on other
grounds will preserve the issue for review.” Wynn, 845
F.2d at 1442; see also United States v. Laughlin, 772 F.2d
1382, 1392 (7th Cir. 1985) (holding that defendant’s objection
to the admission of photographs on the ground
of irrelevancy did not preserve objection under Federal Rule
of Evidence 404(b)). When a defendant does not object to the
admission of evidence during the trial, the objection is
waived and cannot be raised for the first time in a motion
for new trial or on appeal. United States v. Hack, 205 F.2d
723, 727 (7th Cir. 1953). In this case, the defendants did not
raise their current objection to LaPorte’s testimony in either
their motion in limine or during the testimony itself. The
defendants therefore waived their current objection to
LaPorte’s testimony.
 In any event, we previously have stated that allowing a
witness to testify as to a legal conclusion may cause the jury
28                                               No. 04-3816

to accord too much weight to that testimony, and may infer
that the jury should look to that witness for legal guidance.
See Bammerlin v. Navistar Int’l Transp. Co., 30 F.3d 898, 900
(7th Cir. 1994); Harbor Ins. Co. v. Cont’l Bank Co., 922 F.2d
357, 366 (7th Cir. 1991). In Bammerlin and Harbor Insurance,
the expert witnesses were offering “opinions about legal
issues that . . . determine[d] the outcome of a case.” United
States v. Sinclair, 74 F.3d 753, 757-58 n.1 (7th Cir. 1996)
(citing cases). However, in the present case, the DOT
regulations at issue do not determine the outcome of Ms.
Naeem’s claims; rather, they are only a piece of evidence
regarding whether one of the disciplinary actions against
Ms. Naeem was justified.
  Moreover, even if LaPorte did provide impermissible
testimony, it would not be grounds for reversal. Mr.
Montreuil admitted at trial that he knew that the truck
driven by Barden was not covered by the DOT regula-
tions at the time he disciplined Ms. Naeem for failing to
order post-accident drug testing. Therefore, his testimony
was consistent with the testimony of Mr. LaPorte, and,
consequently, there was no plain error. See also United States
v. Duvall, 272 F.3d 825, 829 (7th Cir. 2001) (holding that,
even if expert testimony opining that drugs were packaged
for distribution was admitted in error, the error was harm-
less because the defendant admitted he intended to distrib-
ute the drugs in question).


D. Jury Award for Pain and Suffering
  The defendants submit that the jury’s award of $240,000
for pain and suffering is excessive and not in line with
comparable cases. The district court denied the defendants’
renewed motion for judgment as a matter of law or, alterna-
No. 04-3816                                                 29

tively, for a new trial on this ground. The court applied the
federal standard for review of compensatory damages,
asking “whether the award is monstrously excessive;
whether there is no rational connection between the award
and the evidence, indicating that it is merely a product of
the jury’s fevered imaginings or personal vendettas; and
whether the award is roughly comparable to awards made
in similar cases.” EEOC v. AIC Sec. Investigations, Ltd., 55
F.3d 1276, 1285 (7th Cir. 1995) (citations omitted). The court
held that the award was not “monstrously excessive” and
that the defendants had failed to establish that such an
award was out of line with comparable cases. R.208 at 3-4.
  Because Ms. Naeem was awarded damages solely on
her state-law intentional infliction of emotional distress
claim, Illinois law governs review of that award. Medcom
Holding Co. v. Baxter Travenol Labs., Inc., 106 F.3d 1388, 1397
(7th Cir. 1997). That conclusion is mandated by Gasperini
v. Center for Humanities, Inc., 518 U.S. 415, 431 (1996), in
which the Supreme Court held that a federal district court
must defer to state standards of review of damages for state
law claims because Erie Railroad Co. v. Tompkins, 304 U.S. 64
(1938), “precludes a recovery in federal court significantly
larger than the recovery that would have been tolerated in
state court.” A federal appellate court must review the
district court’s determination only for abuse of discretion.
Id. at 438.
   Under Illinois law, “the evidence need only tend to show
a basis for the computation of damages with a fair degree of
probability.” Medcom Holding Co., 106 F.3d at 1398 (citation
omitted). A damages award will not be subject to remittitur
if it “falls within the flexible range of conclusions which can
be reasonably supported by facts because the assessment of
damages is primarily an issue of fact for jury determina-
30                                                 No. 04-3816

tion.” Id. (citations omitted). Illinois courts, in applying this
standard, have “traditionally declined to make . . . compari-
sons [with amounts awarded in other cases] in determining
whether a particular award is excessive.” Richardson v.
Chapman, 676 N.E.2d 621, 628 (Ill. 1997) (citing cases); see also
Tierney v. Cmty. Mem’l Gen. Hosp., 645 N.E.2d 284, 294 (Ill.
App. Ct. 1994) (holding that “[w]ith regard to defendants’
arguments that the jury’s verdict should be compared to
other similar awards and thereby found to be excessive, this
is simply not the law in Illinois”) (citing cases).
   In this case, the district court failed to apply the Illinois
standard for review of damages. It compared the award to
Ms. Naeem with awards to other plaintiffs in other cases in
the Seventh Circuit and other federal courts around the
nation. Although making such comparisons is the fed-
eral standard for review of compensatory damages, it is
not the established methodology employed by Illinois
courts. By using such a standard, a district court may
allow a larger recovery than would be allowable under
Illinois law, or, conversely, it may preclude an award
that would be allowable under Illinois law. Gasperini
prohibits such a result. 518 U.S. at 431. Indeed, Gasperini
stresses that substantial differences between federal and
state court damage awards may result if the federal court
does not apply state standards. See id. at 430-31. The possi-
bility of such differences is even more pronounced in this
case because the district court compared the damage awards
to cases outside the state of Illinois and even outside the
Seventh Circuit. Therefore, we must conclude that, in
employing this methodology, the district court committed
error. However, after a review under the correct Illinois
standards, we must conclude that the district court’s error
was harmless.
No. 04-3816                                                 31

   In reviewing damage awards, Illinois courts give great
deference to the jury. Illinois law makes clear that it is “the
jury’s function to consider the credibility of witnesses and
to determine an appropriate award of damages.” Richardson,
676 N.E.2d at 628. Indeed, the Supreme Court of Illinois has
stated that an award of damages “will be deemed excessive
if it falls outside the range of fair and reasonable compensa-
tion or results from passion or prejudice, or if it is so large
that it shocks the judicial conscience.” Best v. Taylor Mach.
Works, et al., 689 N.E.2d 1057, 1079 (Ill. 1997) (citations
omitted). In this case, Ms. Naeem presented evidence of her
pain and suffering, including: testimony from family
members about her emotional state and diminished capabil-
ities, testimony from her psychiatrist and her own testimony
regarding her emotional state while employed at McKesson
and after her termination. The jury had ample evidence to
form the basis of their award of $240,000, and we cannot say
that such an award “shocks the conscience.” See id.


E. Jury Award of Front and Back Pay
   The jury awarded $150,000 for lost earnings and benefits
to date, and $75,000 for future lost earnings and benefits.
R.160 at 5. After judgment was entered, the defendants
moved for the district court to vacate these damages. They
contended that vacation was possible under Federal Rule of
Civil Procedure 59, which allows for a judgment to be
altered or amended when there has been a “manifest error
of law.” See Russell v. Delco Remy Div. of Gen. Motors Corp.,
51 F.3d 746, 749 (7th Cir. 1995). The defendants contend that
it was a manifest error of law to award what it classifies as
32                                                      No. 04-3816

“front and back pay”10 to Ms. Naeem, because an award for
an intentional infliction of emotional distress claim is
intended to compensate the victim for the emotional distress
suffered as a result of the tortious conduct; awards for past
and future loss of income and benefits, according to the
defendants, are not “logical” for an intentional infliction of
emotional distress claim. Defendants’ Br. at 34-35. The
district court denied defendants’ motion; we review the
district court’s decision for abuse of discretion, and review
its interpretation of the law de novo. See Boyd v. Illinois State
Police, 384 F.3d 888, 897 (7th Cir. 2004).
   The general rule of damages in a tort action in Illinois
is that:
     the wrongdoer is liable for all injuries resulting di-
     rectly from the wrongful acts, whether they could or
     should not have been foreseen by him, provided the
     particular damages are the legal and natural conse-
     quences of the wrongful act imputed to the defendant,
     and are such as might reasonably have been anticipated.
Sutton v. Overcash, 623 N.E.2d 820, 838 (Ill. App. Ct. 1993)
(citing Siemieniec v. Lutheran Gen. Hosp., 512 N.E.2d 691 (Ill.
1987)). In Sutton, the court allowed a jury instruction on lost
wages for the plaintiff’s intentional infliction of emotional


10
  The district court noted in its ruling on the defendants’
renewed motion for judgment as a matter of law, or, alternatively
for new trial that the jury’s award was not technically for “front
and back pay” because those terms connote Title VII damages.
R.208 at 2. Instead, the jury was instructed that it could award
damages for “[t]he value of earnings and benefits lost” and “[t]he
present cash value of the earnings and benefits reasonably certain
to be lost in the future.” See id.; Illinois Pattern Instruction-Civil,
No. 30.07.
No. 04-3816                                                    33

distress claim against her employer after the plaintiff
presented evidence that the defendant’s actions caused the
plaintiff to leave her job, and initially to take a job that paid
her less. Id. at 838-39. Although the defendants attempt to
distinguish Sutton on the ground that the plaintiff volun-
tarily left her job, while Ms. Naeem was discharged, we do
not believe this is a meaningful distinction. Just as in Sutton,
the defendants’ actions caused Ms. Naeem’s loss of wages.
These actions, as previously described, included hiding
necessary files and failing to change deadlines in her PIP.
These actions all contributed to her discharge. As the district
court stated when allowing Ms. Naeem to present evidence
of lost earnings, “if you were to believe the plaintiff’s
testimony, you could find that . . . the plaintiff’s failure to do
the things she had to do to keep her job was caused by the
defendants’ tortious conduct.” Tr.X at 1484. Ms. Naeem also
testified that she was unable to find a job after a job search,11
and that her depression caused her difficulties in mak-
ing good decisions. Tr.IX at 1288-94.
   The defendants also argue that the award for lost earnings
and benefits is against the weight of the evidence. Under
Illinois law, “[i]n order to recover lost earnings, all the law
requires is that the plaintiff present evidence which will
establish, with a fair degree of probability, a basis for the
assessment of damages.” Sutton, 623 N.E.2d at 838. As noted
above, Ms. Naeem presented testimony with respect to how
the defendants caused her to lose her job and how she had
difficulty finding another job after her termination. Ms.


11
   Ms. Naeem testified that her attempts to find another job
included: getting addresses of other drug companies from the
library and sending them resumes, calling human resources
directors for drug companies to inquire about available positions,
and looking through the newspaper to find job listings. Tr.IX
at 1288-90.
34                                                No. 04-3816

Naeem also presented the testimony of Sandor Goldstein, an
actuary, who calculated the present value of Ms. Naeem’s
lost earnings and benefits12 to be between $337,570 and
$510,382. Tr.XI at 1594-96. Therefore, there was an eviden-
tiary basis for the jury’s conclusion that defendants’ actions
caused a loss of past and future earnings, as well as relevant
evidence for the jury to consider in calculating those losses.
It was not an abuse of discretion for the district court to find
the evidence provided the proof of damages. See McClain v.
Owens-Corning Fiberglas Corp., 139 F.3d 1124, 1126 (7th Cir.
1998) (holding that “[g]enerally, an abuse of discretion only
occurs where no reasonable person could take the view
adopted by the trial court” (citing Harrington v. DeVito, 656
F.2d 264, 269 (7th Cir. 1981))).


                         Conclusion
  For the reasons set forth in this opinion, the judgment of
the district court is affirmed.
                                                     AFFIRMED




12
  Goldstein made these calculations based on an assumption that
Ms. Naeem would stay employed at McKesson, and took into
account the difference between her McKesson salary and her
current salary. Tr.XI at 1593-94.
No. 04-3816                                            35

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—4-12-06